Goodrich, P. J. (dissenting):
I dissent from the opinion of my associates, solely on the ground that I cannot assent to the proposition that the Appellate Division of the department has any power to vacate ex pa/rte the orders of the Special Term of ■ Erie county. • The' application is made under section 626 of the Code of Civil Procedure, which in part reads-as follows: “ Where the injunction order was granted without notice, the party enjoined may apply, upon the papers upon which it was granted, for .an order vacating or modifying the injunction order. Such an application may be made, without notice, to the judge or justice who granted the order, or who held the term of the court where it was granted, or to a term of the Appellate Division of the Supreme Court.”
This section is embodied in article 3 of title 2, headed “Injunction,” and that title, in my opinion, relates exclusively to injunction orders granted as such upon a summons and complaint in an action. It has no relation whatever to such an order or stay as is involved in the present application. The remedy as to such an order is an appeal from the order, and not an original application to the instance side of the Appellate Division to vacate the same ex parte.
Ex parte application to vacate injunction granted.